 In the Matter of CHANCE VOUGHT AIRCRAFT DIVISION OF UNITEDAIRCRAFT CORPORATIONandLODGE 1639, INTERNATIONAL ASSOCIA-TION OF MACHINISTSCase No. 16-CA-130.-Decided July 14,1949DECISIONANDORDERUpon a charge filed on January 17, 1949, by Lodge 1639, Inter-national Association of Machinists, herein called the IAM, the GeneralCounsel of the National Labor Relations Board, herein called theGeneral Counsel, by the Regional Director for the Sixteenth Region(Fort Worth, Texas), issued a complaint dated May 3, 1949, againstChance Vought Aircraft Division of United Aircraft Corporation,'herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in certain unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and 8 (a) (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, as amended by the Labor Management Relations Act, 1947, 61Stat. 136, herein called the Act.Copies of the charge and the com-plaint, together with notice of hearing, were duly served upon theRespondent.With respect to the unfair labor practices, the complaint allegedin substance (1) that on December 2, 1948, the Respondent suspendedand, on February 21, 1949, it discharged employee Pierre L. Rossinibecause he joined or assisted the IAM or engaged in other concertedactivity for the purpose of collective bargaining or other mutual aid orprotection, and thereafter failed and refused to reinstate him; (2) thatthe Respondent (a) interrogated its employees concerning their unionaffiliations (b) urged, persuaded, threatened, and warned its employeesto refrain from assisting, becoming or remaining members of the IAMand (c) made promises of benefits to its employees for the purposeof inducing them to withdraw from the IAM and made threats ofreprisal if such employees did not withdraw from that labor organiza-Thename of the Respondent appears as amended at the hearing.85 N. L. R. B., No. 32.183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion; and (3) that on or about October 15, 1948, Respondent's foremanFleischer, told an employee that "I was going to reprimand Rossiniwhen he supposedly left for his mother's funeral. I know that he its theone who has been writing about me in the Union paper and because ofhis union activities I am going to lay him off when he gets back."On May 17, 1949, the Respondent filed its answer to the complaint,denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Dallas, Texas, on May 24,25, 26, and 27, 1949, before William E. Spencer, the Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel,the IAM, and the Respondent were represented by counsel or otherrepresentatives and participated in the hearing.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At the close of the hearing, the Respondent moved to dismiss thecomplaint.With the consent of all the parties, the Trial Examinerorally analyzed the evidence in lieu of an Intermediate Report andgranted the Respondent's motion?During the course of the 1i earing,the Trial Examiner made rulings on other motions and on the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error was committed.Therulings are hereby affirmed.After the close of the hearing, the IAM filed exceptions to the TrialExaminer's findings, and a supporting brief.The Board has con-sidered the IA-TNT's exceptions and finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS Or FACT1.THE BUSINESSOF THE COMPANYUnited Aircraft Corporation is a Delaware corporation engaged inthe manufacture, sale, and distribution of aircraft and related products.It operates plants in many parts of the United States.At GrandPrairie, Texas, it operates an aircraft manufacturing plant known asthe Chance Vought Aircraft Division of United Aircraft Corporation.This plant is still in the process of organization.However, the Re-spondent has purchased for its Grand Prairie plant, raw materials suchas aluminum and steel valued in excess of $100,000, of which 90 percenthas been shipped to the plant from points outside the State of Texas.'The TAM excepts to the procedure adopted by the Trial Examiner in dismissing thecomplaint without issuing a written Intermediate Report.As all parties originally agreedto this method of disposing of the case, we find no merit in this exception. CHANCE VOUGHT AIRCRAFT DIVISION185It has made sales of products manufactured at the plant valued inexcess of $100,000, of which 90 percent has been shipped to points out-side the State of Texas.We find that the Respondent is engaged in commerce within themeanig ofthe Act .3II.THE ORGANIZATION INVOLVEDLodge 1639, International Association of Machinists, is a labororganization admitting to membership employees of the Respondent.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged discriminatory discharge of Pierre L. Rossini(a) Chronology of eventsIn the summer of 1948, the Respondent transferred its ChanceVought Division from Stratford, Connecticut, to Grand Prairie,Texas. In connection with this plant shift, it also transported a con-siderable number of its Stratford personnel, including the dischargedRossini, to the new plant in Texas.The employees in the Stratford plant had been represented by -In-ternational Union, United Automobile, Aircraft & Agricultural Im-plement Workers of America, CIO, herein called the UAW, of whichRossini was a member. After the establishment of the Texas plant, theJAM and the UAW both actively sought to organize the new plant'semployees.Rossini became the leading organizer for the IAM in theplant and the president of its local organization.The Respondent wasaware of his leadership in behalf of the IAM.Apparently, there was considerable rivalry between the IAM andthe UAW, and complaints were made to the management that variousemployees were conducting organizing activities on company timeon behalf of either the UAW or the IAM. The Respondent dis-charged one UAW organizer and forced the resignation of another,in both cases on the complaint of the IAM. The Respondent alsowarned Rossini in October 1948 against organizing for the IAM oncompany time under penalty of discharge, after the UAW had com-plained that he was involved in such activities.While there is no evi-dence that Rossini did any organizing work on company time, he wasfrequently away from his work bench without permission and wasobserved by the Respondent's supervisors in unauthorized conversa-3Matter ofUnited AircraftCorporation,67 N. L.R. B. 594. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion with employees in his own and other departments during workinghours.Our dissenting colleagues assert that Rossini was not derelict inthe performance of his duty and that therefore his alleged deficienciesin that respect afford no basis for his suspension and ultimate disccharge.We disagree.After considering all the testimony, the TrialExaminer found in this connection that "lie [Rossini] was taking toomuch time off the job, and I believe that there was a legitimate groundfor complaint there."The record clearly. supports the Trial Exam-iner's finding and negatives the dissent's contention.The recordshows that Fleischer was a strict disciplinarian who kept tabs on allhis men, not only on Rossini as the dissent implies.4 The record showsand be believe, that Fleischer and Williams did not consider Rossini'sbehavior satisfactory.5Finally, our dissenting colleagues rely on thetestimony of Skaer and Walsh.Both of the witnesses admittedthat they worked with their backs to Rossini. They could not readilyobserve Rossini's excursions in and out of the department. Further-more, a reading of their testimony clearly indicates that they had nocredible knowledge of the peregrinations of Rossini.Under these cir-cumstances, we are convinced, and agree with the Trial Examiner, thatRossini was derelict in his duties and that the Respondent had legiti-mate cause for complaint on that account.As part of its program of readjustment, the Respondent allowedtransferees from the Stratford plant to take as many as 3 days off withpay to straighten out their personal affairs.Rossini was absent fromthe plant on November 18, 1948.He later reported to his foreman,Fleischer that he had used the time to move his furniture from theplace of storage to his new home .6Upon this representation, he waspaid for the day.On or about November 29, 1948, Fleischer receiveda routine notice from the accounting department which said that.Ros-sini's furniture was still in storage, and that Rossini would have to pay'Skaer,a union official and witness for the General Counsel,admitted that Fleischerkept a "close observance...on all the men."°Although Rossini continued to loaf on the job, Fleischer"bent backwards,"did notcomplain to his superiors, and refrained from discharging Rossini not only because, asthe dissent points out,supervision was "lenient,"but also because Fleischer took intoaccount Rossini's youth and veteran's status and the pregnancy of Rossini'swife as wellas the Respondent's expense in transferring Rossini and his family to Texas.Rossini unequivocally testified that Williams warned him against soliciting on companytime ; that he had promised Williams that he would not do so; and that Williams hadacknowledged Rossini's cooperation in this matter.With respect to Rossini's neglectinghis work,Williams testified that Rossini had admitted that he was[still] talking on the joband that he had nothing to worry about if he cut out this loafing.Accordingly, we donot believe that Williams thanked Rossini for keeping his promise to stay on the job, butfor keeping his promise not to solicit on company time.°Rossini denied that he had given this explanation of how he used the November 18 dayoff.We credit Fleischer's testimony on this point. CHANCE VOUGHT AIRCRAFT DIVISION187for any storage charges in excess of 60 days. Foreman Fleischer wasdisturbed by what he considered to be Rossini's untruthful explana-tion for his absence on November 18, 1948.He asked the plant per-sonnel head if Rossini could not be discharged, because he did not wantany man who lied working for him. The personnel department headdissuaded Fleischer from any such action, but suggested that they in-vestigate the excuse given by Rossini the next time he took any timeoff.7The very next day, November 30, 1948, Rossini asked for and wasgiven 2 hours off, without pay, upon stating that he wished to take hiswife to the doctor.The Respondent assigned one of its internal secu-rity investigators to follow Rossini and check on how he used the timeoff."The investigator reported back that Rossini had not taken hiswife to the doctor and, moreover, had not even gone home.9 The fol-lowing day, December 1, 1948, the personnel department head con-fronted Rossini with the investigator and accused him of lying whenhe asked for the 2 hours off.On December 2, 1948, the Respondentsuspended him for lying, pending further investigation to determinewhether he should be reinstated or discharged.On February 21,1949,after a full investigation of Rossini's activities the Respondent dis-charged him.10The principal alleged reasons for the discharge wereRossini's untruthfulness, which was the immediate cause of his sus-pension, his loafing on the job, and his roaming around the plant with-out permission.The dissent argues that there is "no evidence in the record that theexcuse given by Rossini for his November 18 absence was contempo-raneously asserted on December 2 as a reason for his suspension on thelatter date."We do not agree.The record shows that both Fleischer,and Skerritt, one of the Respondent's personnel advisers, testifiedcredibly thaton December 2,they advised Rossini that one of the rea-sons for his suspension was his lying to the Respondent on different'The personnel department head testified that he was reluctant to take immediate actionagainst Rossini because his family and friends were in Connecticut, his wife was pregnant,and he wanted to be absolutely certain of the facts before invoking any disciplinaryprocedure against so prominent a union man.8There was nothing unusual in this check-up procedure.This investigator testifiedthat he had made approximately 6 investigations during the 4-month period endingDecember 31, 1948, checking on whether employees had given truthful reasons for takingtime off.He also made about 300 investigations during the same period to determinewhy employees were absent from work.The Trial Examiner found, and we agree, that the Respondent made this check notbecause ofRossini'sunion activity, but in order to ascertain whether his explanation intaking time off was true.GRossini admitted that he had not taken his wife to the doctor, but contended that hiswife had felt better and therefore there was no need to take her there.10Meanwhile, on January 17, 1949, the IAM had filed charges with the Boardallegingthat Rossini had been discriminatorily discharged. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDoccasions liOur dissenting colleagues further rely upon the testi-mony of Skerritt and Melton, international representative of theIAM, to show the Respondent's animosity to Rossini's union leader-ship.We do not attach this significance to this testimony.Nor doesthe record bear it out. It is clear from a reading of Skerritt's testi-mony that when he stated that Rossini "should have been smarter andstayed on the job," he was referring to organizing on company timeand not to Rossini's protected activities.Furthermore, Personnel Man-ager Wacks' statement concerning Rossini, made in a conversation withMelton, is more reasonably interpreted as an expression of opinionconcerning Rossini's personal character rather than to any animositytowards his union leadership.During this conversation Wacks men-tioned to Melton that Rossini had been lying and loafing. It seemsnoteworthy that Melton himself did not attach the significance toWacks' remarks that our dissenting colleagues do.Under these cir-cumstances, we believe, contrary to our dissenting colleagues, that therecord does not show a dislike for Rossini's union leadership, butrather a dislike for Rossini's personal characteristics as an employee.(b) ConclusionsThe Respondent honestly and reasonably believed that Rossini hadnot given a truthful explanation for the time which he took off on No-vember 18 and 30, 1948.The Respondent says that it suspended himfor that reason.The General Counsel and the IAM contend thatRossini's union activities were the real reason for the suspension.Butthe burden rests on the General Counsel to prove that the assigned rea-son was only a pretext designed to obscure the real reason-Rossini'sunion activities.We agree with the Trial Examiner that the GeneralCounsel has not sustained this burden.We regard as particularlysignificant the fact that the respondent is actively recognizing andbargaining collectively with both the IAM and the UAW at otherplants, and that there is not the slightest evidence of favoritism on thepart of the Respondent toward either of the unions now seeking toorganize the employees in the Grand Prairie plant.Nor indeed isthere any competent legal evidence of antiunion bias on the part ofthe Respondent.Nor can we find discriminatory the decision to discharge Rossini.His known prominence in the IAM did not afford him immunityagainst discipline.We agree with the Trial Examiner that there was"Fleischer testified that "I told him [Rossini] that lie was always lying to me on somany occasions already . . .Skerritt told Rossini that ". . . you wanted some timeoff forone reasonand you had another reason, you used it for another purpose." CHANCE VOUGHTAIRCRAFT DIVISION189nothing unreasonable in the Respondent's making a full investigationof Rossini's conduct before determining whether to lift his suspensionor to discharge him, especially since he had threatened the Respondentwith Board action at the time of his suspension.We can perceive noimpropriety in the Respondent's taking into account Rossini's delin-quent work habits in reaching its decision to discharge him.The factthat the Respondent did not earlier seek to discipline him for suchconduct did not bar it from considering that conduct in determiningwhether to lift the suspension or to discharge him.Accordingly, wefind, as did the Trial Examiner, that the Respondent did not dischargePierre L. Rossini in violation of Section 8 (a) (3) of the Act.Weshall therefore dismiss this allegation of the complaint.B. The alleged interference, restraint, or coercion1.The complaint alleged that the Respondent interrogated its em-ployees concerning their union affiliations.No proof was offered insupport of this allegation.Accordingly, we shall dismiss it.2.The complaint also alleged that on or about October 15, 1948,Foreman Fleischer told an employee that he was going to dischargeRossini because of his union activities.The only witness who testifiedto this alleged conversation said that he did not observe Fleischermake the statement, nor the person to whom it was made, but merelyheard Fleischer's voice through a partition.Fleischer denied makingthe statement.The Trial Examiner credited his denial.We acceptthe Trial Examiner's resolution of this issue of credibility, as it wasnot clearly erroneous.12Accordingly, we shall also dismiss this allega-tion of the complaint.3.The only evidence offered in support of the allegation that theRespondent threatened employees, or offered them benefits, in order toinfluence their union activities was orientation speeches made by Per-sonnel Adviser Taylor, in the fall and winter of 1948, to small groupsof employees.During these talks, which were intended to acquaintemployees with the Respondent's policies and procedures, Taylor saidthat the Respondent would prefer to operate without a union for ayear and asked the employees to wait that long before they decidedwhether they wanted a union.He mentioned the benefits that theRespondent had already given and contemplated giving its employees,including retirement benefits, insurance, medical service, hospitaliza-tion, credit union, a company store, and a company club.As a matterof company policy, these benefits were granted to employees in all ofthe Respondent's plants throughout the United States.They had also12Matter ofKentucky UtiUt%esCompany,83 N. L. R. $. 981. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDformerly been enjoyed by the employees at the Stratford, Connecticut,plalit, the former site of the Chance Vought Division plant.Neitherexpressly, nor by implication, can Taylor's speech fairly be said tohave tended to convey the thought that these benefits would be grantedor withheld depending upon whether employees did or did not joina union.Under these circumstances, we find (in agreement with theTrial Examiner, that the speech, although it indicated the Respond-ent's preference for no union for at least a year, did not contain apromise of benefit nor a threat of reprisal and therefore was privilegedunder Section 8 (c) of the Act.13Accordingly, we shall unanimouslydismiss these allegations of the complaint.As we have found that the Respondent has not engaged in any of thealleged unfair labor practices, we shall dismiss the complaint in itsentirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe Respondent, Chance Vought Aircraft Division of United AircraftCorporation, Grand Prairie, Texas, be, and it hereby is, dismissed.MEMBERS REYNOLDS and MURDOCH, concurring in part and dissent-ing in part :We concur in so much of the majority opinion as dismisses the 8 (a)(1) allegations in the complaint.We would not, however, dismiss the8 (a) (3) allegation in the complaint.The majority finds, as did the Trial Examiner, that Rossini wassuspended on December 2, 1948, and later discharged on February 21,1949, for continued absences from the job, for loafing on the job, andfor lying to a supervisor.We do not agree.Rossini reported to the Grand Prairie plant on August 2, 1948?4About the first week in October 1948, Earl Williams, assistant to thechief tool engineer, warned Rossini that his job would be in jeopardy ifhe was caught loafing.Rossini promised Williams that he would payisSection 8 (c) provides:The expressing of any views,argument,or opinion...shallnot constitute or be evidence of an unfair labor practice under any provisions of this Act,if such expression contains no threat of reprisal or force or promise of benefit."14There can be little doubt that Rossini's work was satisfactory prior to his transferfrom the Stratford,Connecticut,plant to the Grand Prairie,Texas, plant.Otherwise, theRespondent would not have spent$1,100 to transfer Rossini from Connecticut to Texas.Nor, if his work at Stratford had been unsatisfactory,would Rossini have been able tosecure the signatures of four members of the Respondent's supervisory staff at Stratfordas required for transfer in instances where the individual was not earning $300 a month.There is no convincing evidence in the record to show that Rossini'swork was unsatis-factory during the months of August and September at the Grand Prairie plant. CHANCE NOUGHT AIRCRAFT DIVISION191stricter attention to his job.Williams at that time advised Kurt-Fleischer,Rossini's immediate supervisor,to keep a close watch onRossini's activities.Rossini was then instructed to report his ab--sences,no matter how trivial,from his department.His activities,were thereafter closely watched.As a result,on about November 6,Rossini soughtoutWilliams to inquire why so much"pressure" wasbeing applied to him. In the course of this discussion,according toRossini's undenied testimony,Williams thanked Rossini for keepinghis promise to stay on the job made during their October conversation.It appears,therefore,that Williamswas satisfied that Rossini had not,been neglecting his work during October and the first week in,November.Sometime during the first week in November,Arthur Skerritt, a.personnel advisor,was instructed by his superior, Peter Wacks, plantpersonnel manager, to inform Fleischer that Rossini should be dis-charged if he was caught loafing or was otherwise derelict in his du-ties.Fleischer nevertheless did not terminate Rossini for any allegedinfractions during themonth of November.For that matter,Fleischer testified that he never had reason to complain to a superiorabout Rossini.-Therefore,it appears that Rossi ni's behavior duringthe months of October and November,the crucial period here in ques-tion, was considered satisfactory by Fleischer and as indicated abovealso by Williams,Fleischer's superior.In coming to a contrary conclusion and apparently adopting theTrial Examiner's finding that Rossini"took too much time off of hisjob," we believe that our colleagues have failed to accord certain vitalfacts their entitled weight.Accepting the Trial Examiner's rulingthat the testimony of the Respondent's witnesses concerning Rossini's,alleged loafing and absences was exaggerated, the credibility of these,witnesses on this particular issue is impugned.It is our opinion thatthe Board should, therefore,independently consider the testimony oftwo witnesses for the,General Counsel to the effect that Rossini wasnot absent or loafing any more than other'employees.We perceiveno reason why this testimony of witnesses Skaer and Walsh should notbe credited,as it appears forthrightand.'honest.Furthermore, as-suming that Rossini was away from his department on occasion,16 the"In view of this testimony of Fleischer,and in view of Fleischer's further testimonythat he first thought of suspending Rossini on December 1, we do not credit Wacks' testi-mony,as does the majority, to the effect that Fleischer asked him sometime before the-November 30 episode"If Rossini could be discharged,because he did not want any man;who lied working for him."(The quotation is from the majority opinion.)" Skaer testified that he did not "notice"that Rossini left his work bench any morefrequently than other employees.And Walsh's testimony was to the effect. thatRossini:did not take"any more or less time" off during working hours than did other employees. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence discloses that the Respondent viewed occasional absences asnormal during the period in question.At that time operations wereadmittedly in a state of flux due to the incompleted organization ofoperations at Grand Prairie.The record shows that machinery wasthen being installed' and that the number of employees at -the GrandPrairie plant increased from 700 in September to 1,900 in December.Fleischer, Rossini's supervisor, testified that there was considerable"confusion" in the departments under his supervision in the fall of'1948, and that because of this condition supervision was "lenient" atthat time.Upon the basis of the foregoing, we are of the opinion that Rossiniwas not derelict in the performance of his duties during the monthsof October and November, and that, contrary to the contention of theRespondent, his alleged work dereliction during those months affordsno justifiable reason for his December 2 suspension and his ultimatedischarge.We come now to the episodes which the Respondent asserts were theimmediate cause for the disciplinary action taken against Rossini.Sometime in November, Rossini was advised by his supervisor,Fleischer, that in keeping with the Respondent's readjustment policyRossini was entitled to a day off which if not taken immediately wouldbe lost.Rossini thereupon did not report for work on November 18.Since Rossini had presumably taken this day off pursuant to the adviceof Fleischer, it indeed seems unusual for the Respondent to raise aquestion concerning the veracity of any excuse given by Rossini for thisabsence.The Respondent nevertheless contends that because of thealleged untruth of Rossini's excuse on this occasion, it decided tocheck Rossini's excuses for future absences and accordingly, during the2 hours leave granted him on November 30, subjected him to the sur-veillance which led to his December 2 suspension.However, for rea-sons appearing below, we are of the opinion that (1) the alleged un-truth of Rossini's explanation on November 18 was not the real reasonfor the surveillance of his activities on November 30,x7 and (2) thealleged untruth of Rossini's excuse of November 30 was used as a pre-text to suspend and then discharge Rossini."In thisposture of the case,the excuse,if any,given by Rossini on November 18 Isunimportant.We thereforefind it unnecessary to choose between the conflicting testi-monyof Fleischerand Rossini on thispoint.Accordingly,we do not take issue with thecredibilityfinding ofthe majoritymade in footnote 6,supra.Moreover, assuming thatRossini didnot move hisfurnitureon November 18 despitehis assertion to Fleischer that:he did, we do not believe that this disparity proves that Rossini improperlyusedcompanycompensated time.The recorddisclosesthat the 3 clays allottedfor readjustment were tobe used tosettle "personal affairs,"such as housing,banking,and insurance.There is no,evidence in the recordto show thatRossini did not so useNovember 18. CHANCE VOUGHT AIRCRAFT DIVISION193Early in October 1948, reports reached the Respondent that Rossiniwas soliciting membership in the IAM during working hours. There-after, because of these reports, Rossini's activities on the job cameunder the close surveillance of top management officials is as well as ofRossini's immediate supervisors.While the Respondent's right toengage in such surveillance cannot be questioned, we are convinced,that the background and the intensity of the surveillance in this caseexceeded the bounds of caution usually taken to enforce rules againstsolicitation.On the record before us, it appears that the excessivenessof this incident, including the final surveillance of November 30, stern-med from the Respondent's desire to rid itself of Rossini's servicesbecause of the totality of his activities on behalf of the IAM.We rely on the following in support of this position.There is noevidence in the record that the excuse given by Rossini for his Novem-ber 18 absence was contemporaneously asserted on December 2 as areason for his suspension on the latter date. Skerritt, the Respondent'spersonnel adviser, in explaining to Rossini the reasons for his suspen-sion told him on December 2, among other things, that he "should havebeen smarter and stayed on the job, to organize a plant you got to becareful that you don't just roam all around." Since Skerritt testifiedthat he did not know that Rossini ever organized on company time andthat he did not on December 2 tell Rossini that the latter had beenorganizing on company time, we construe Skerritt's explanation of thesuspension as indicating that the suspension was prompted by Rossini'sparticipation in protected union activities..Further evidence of the part Rossini's union activities played in hissuspension may be gleaned from personnel manager Wacks' remarkson December 8 to Melton, international representative of the IAM.On that occasion, according to Melton's undenied testimony, Wacksstated that "Rossini is not the type of man you want to represent theunion.We just don't want him here.Why don't you get him a jobsome place else?Get him a job at Consolidated.We don't wanthim.He is not the type of lean we want." In our opinion, theseremarks disclose an animosity for Rossini's union leadership. It is sig-nificant to note that Rossini's suspension came soon after the announce-ment on November 24 that Rossini was the sole nominee for the presi-dency of the IAM local at the Grand Prairie plant, and that the18The list of top management personnel who engaged in the surveillance is impressive.It includes the personneldirectorof all plantsof the United Aircraft Corporation, thepersonnel manager of the Grand Prairie plant,a personnel adviser, and the superintendentof detail manufacturing.In addition,as stated above, Rossini's activities were closelywatched by the supervisors in his own department,as a result of instructions from theassistant to the chief tool engineer. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing statement of Wacks was made shortly after Rossini's elec-tion on December 2, making Rossini the chief JAM official with whomthe Respondent would have to deal. In considering the Respondent'santiunion animus toward Rossini, we have not overlooked the factthat the Respondent is actively recognizing and bargaining collectivelywith both the IAM and the UAW at its other plants.We merely treatthis fact as consistent with our belief that the Respondent's discrimina-tion resulted not necessarily from a dislike for a particular labor organ-ization, but from a dislike for a particular union leadership.We agree that Rossini's leadership in the IAM did not immunizehim against discharge.However, we have difficulty in attaching thesame significance to the November 30 episode as does the Respondent.On that date, Rossini requested 2 hours leave. It was granted unhes-itatingly by Fleischer; it caused no disruption in production; and itcaused the Respondent no monetary loss as it was taken on Rossini'sown time.Therefore, even if the Respondent honestly believed thatRossini lied in the reason given for taking off, we are convinced thatthe alleged lie was of little consequence.Accordingly, in view of theRespondent's antiunion animus toward Rossini, we are of the opinionthat the alleged November 30 lie merely served as a pretext for thedischarge.Upon the basis of all the evidence in the case with particular empha-sis upon the intensity of the surveillance and upon the statements ofSkerritt and Wacks on December 2 and December 8, respectively, weare of the opinion that the surveillance herein was motivated by theRespondent's animus toward Rossini because of his prominence in theTAM and his activities on its behalf and that the alleged episode ofNovember 30 was used as a pretext to obscure the real reason forRossini's discharge, namely said union activities.Contrary to the ma-jority, we believe that the General Counsel has sustained the burdenof proof and, therefore, that the 8 (a) (3) allegation in the complaintshould be sustained.